Citation Nr: 1133046	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-19 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to a service-connected disability.  

2.  Entitlement to service connection for a bilateral knee disorder, diagnosed as degenerative joint disease.

3.  Entitlement to service connection for a bilateral shoulder disorder, diagnosed as degenerative joint disease.

4.  Entitlement to service connection for a bilateral wrist disorder, diagnosed as carpal tunnel syndrome and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 until August 1970.  He also has service in the Coast Guard Reserve from March 1973 to October 1977, and in the Tennessee National Guard from February 1979 to February 1980.  

This matter is on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  However, jurisdiction of the appeal is currently with the RO in Nashville, Tennessee.

The Veteran testified before at the Regional Office in December 2009, a transcript of the hearing is of record.

This case was remanded by the Board in April 2010 for further development and, to the extent it is being adjudicated, is now ready for disposition.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral wrist disorder was not shown in service, within one year of service, or for many years thereafter, and is not related to service.  

2.  Based on the competent evidence, the Veteran's bilateral shoulder and knee disorders are attributable to his active duty service.  


CONCLUSIONS OF LAW

1.  A bilateral wrist disorder, diagnosed as carpal tunnel syndrome and degenerative joint disease, is not attributable to active duty service, and the criteria for service connection have not been met, nor are they presumed to have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  A bilateral knee disorder, diagnosed as degenerative joint disease, is attributable to active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  A bilateral shoulder disorder, diagnosed as degenerative joint disease, is attributable to active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same February 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own private treatment records.  
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication that the RO has not attempted to obtain.  

Next, in December 2009, the Veteran was provided an opportunity to set forth his contentions during a hearing at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the December 2009 hearing, the Decision Review Officer (DRO) identified the issues on appeal.  See Hearing Transcript (T.) at p. 1.  Also, information was solicited regarding the onset of his wrist disorder (T. at 4).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a specific VA medical opinion pertinent to the issues on appeal was obtained in December 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include radiographic imaging, as well as the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, the Board notes that this appeal was previously remanded in April 2010, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, the Board instructed the RO to obtain any and all records relating to the Veteran's service in the Coast Guard Reserve and the Tennessee National Guard.  It also instructed that the Veteran be provided with a VA examination in order to determine the nature and etiology of his bilateral wrist disorder.  

In accordance with these instructions, the RO obtained records related to the Veteran's service in the Tennessee National Guard.  Moreover, while the RO was unable to acquire any additional Coast Guard Reserve records, the RO searched all possible locations after which time it was determined that any further attempts would be futile.  38 U.S.C.A. § 5103A(b)(3) (records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile).

Additionally, in December 2010, he was provided a VA examination that was specifically directed toward his bilateral wrist symptoms.  

Finally, after the completion of the required development, the RO readjudicated the issue on appeal and sent a supplemental statement of the case to the Veteran in February 2011.  Accordingly, the Board finds that, to the extent the issues on appeal are being adjudicated, its April 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's claims for entitlement to service connection for a bilateral knee and shoulder disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of arthritis disorders such as degenerative joint disease, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Marine Corps from August 1966 to August 1970.  According to his DD-214, this period of active duty included service in the Republic of Vietnam, for which he was awarded the Purple Heart Medal, Combat Action Ribbon, Vietnam Service Medal and a Presidential Unit Citation.  Since this period of active duty, he also has service in the Coast Guard Reserve from March 1973 to October 1977 and in the Tennessee National Guard from February 1979 to February 1980.  Currently, he is claiming entitlement to service connection for disorders of the knees and shoulders as well as for a bilateral wrist disorder.  

First, regarding the Veteran's claim for a bilateral wrist disorder, the Veteran's service treatment records reflect no complaints of, treatment for, or diagnoses related to a wrist disorder of any sort during his active duty service, nor are there any symptoms reasonably attributed thereto.  The service treatment records do not include a separation physical examination.  However, the Veteran did undergo a Coast Guard Reserve enlistment physical examination in June 1974, only four years after he left active duty, at which there was no indication or complaints of a disorder in either wrist.  Therefore, no chronic wrist disorder such as carpal tunnel syndrome or degenerative joint disease was noted in service.

Next, the post-service evidence does not reflect treatment for a wrist disorder until May 2003, when the Veteran was treated for complaints of left wrist pain.  The first actual diagnosis of a chronic disorder, however, was not until January 2006 when the Veteran was diagnosed with carpal tunnel syndrome.  In any event, even if the Board were to presume that his carpal tunnel diagnosis could reach back to his first recorded complaints in May 2003, this diagnosis would still be approximately 33 years after he left active duty.  Moreover, as noted above, his Coast Guard Reserve enlistment physical examination from June 1974 did not note any complaints or disorders related to his wrists.  Therefore a continuity of symptoms is not established based on the clinical evidence.  

As an additional matter, degenerative arthritis was not shown within one year of his release from active duty.  Therefore, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as carpal tunnel syndrome or degenerative arthritis, as they are not disorders that may be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, as noted above, the Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported symptoms related to a wrist disorder in 2003 (nearly a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). 

Moreover, although the Veteran asserts that his carpal tunnel syndrome is attributable to his active duty service, he stated at his hearing at the RO that his wrist symptomatology began in 1980, and 10 years after he left active duty (T. at 4).  Madden v. Gober, 125 F.3d 1477, 1481 (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against his statements made at his hearing to the contrary and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral wrist disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a December 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported pain in the wrists that began in the past 6 to 7 years.  However, he denied experiencing weakness, stiffness or instability.  An X-ray of the wrists also revealed osteoarthritis bilaterally

After a physical examination, the examiner diagnosed carpal tunnel syndrome and degenerative joint disease of the wrists.  However, the examiner opined that the Veteran's wrist pain was less likely than not related to military service.  In providing this opinion, the examiner reflected that it was not until many years after service that his pain began.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran relating his wrist disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his carpal tunnel syndrome and degenerative joint disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because wrist disorders such as these are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's bilateral wrist disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Next, regarding the Veteran's claims of entitlement to service connection for a bilateral shoulder and knee disorder, the Board concludes that service connection for these disorders should be granted.  As an initial matter, the service treatment records do not indicate the presence of either disorder while on active duty.  Moreover, the Veteran's Coast Guard enlistment physical examination in June 1974, conducted only four years after active duty, does not indicate the presence of any such complaints.  

In fact, the first instance of a shoulder disorder was not until August 2006, where an X-ray of the shoulders indicated moderate osteophyte formation in the acromioclavicular joint bilaterally.  The first indication of a disorder to either knee was not until October 2007, when mild osteoarthritis was observed in the right knee.  As was the case above, the Board notes the significant period of time that has lapsed from the time he left active duty in 1970 and his current complaints in 2006 at the earliest (approximately 36 years).  

Nevertheless, the Board places significant probative value on the conclusions of the VA examiner who evaluated the Veteran in December 2010.  There, after a physical examination of the Veteran, the examiner provided the opinion that the Veteran's bilateral and shoulder disorders are at least as likely as not related to his military service, explaining that the extreme wear and tear placed on the Veteran's joints during military service likely led to the "development of joint discomfort."  In evaluating the probative value of this opinion, the Board notes that the Veteran's service in the Marine Corps is consistent with his testimony that it was a physically demanding environment.  Moreover, there is no clinical evidence or opinion in the record that contradicts the VA examiner's conclusions.  

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence supports entitlement to service connection for the Veteran's bilateral knee and shoulder disorders.  At the very least, the evidence is in equipoise.  As such, service connection for a bilateral knee and shoulder disorder is granted.  


ORDER

Service connection for a bilateral wrist disorder, diagnosed as carpal tunnel syndrome and degenerative joint disease, is denied.

Service connection for a bilateral knee disorder, diagnosed as degenerative joint disease, is granted.

Service connection for a bilateral shoulder disorder, diagnosed as degenerative joint disease, is granted.



REMAND

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Board determines that further development is required prior to adjudication of this issue.  

In this case, this issue was previously remanded by the Board in April 2010 for additional development.  Specifically, on that occasion, the RO was instructed to obtain a VA opinion as to whether it was at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hypertension either began during his military service, or was caused or aggravated by either his service-connected posttraumatic stress disorder (PTSD) or by his time in service to include herbicide exposure.

The Veteran was provided a VA examination in December 2010 to address this issue.  There, examiner stated that this disorder was "essential," and that it began after military service.  In the Board's view, however, this is not an adequate opinion.  First, the fact that the Veteran's hypertension began after military service is a matter of record, not an opinion, and it is unclear to the Board what the term "essential" means in this context.  Therefore, clarification is required as to this opinion. 

Moreover, the Board's remand instruction also requested opinions as to whether the Veteran's hypertension was related to either Agent Orange exposure or to his service-connected PTSD.  However, no opinion was provided in response to these questions.  

As such, these the Board determines that the opinion rendered in response to its remand instructions is not adequate for the purposes of rating the Veteran's claim for service connection for hypertension, and therefore a remand is necessary to clarify the opinion that was received.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Nashville, Tennessee, since May 2010. 

2.  Return the Veteran's claims file to the VA examiner who conducted the examination in December 2010, or if that examiner is not available to a qualified examiner.  If the examiner determines that an additional examination is necessary, one should be scheduled.

The examiner is once again requested to address the following question:

Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service to include being caused by either herbicide exposure (Agent Orange) or by his service-connected PTSD.

The examiner should provide a thorough reasons and bases for all opinions rendered.  Such a discussion may include, but are not limited to, topics such as the Veteran's blood pressure readings in service, the effect of herbicide exposure on vascular disorders in general, and whether there are any medical studies that have been conducted regarding the relationship between hypertension and PTSD.  

If the examiner is unable to render any of the requested opinions without resorting to speculation, a thorough reasons and bases should be set forth as to why such an opinion cannot be provided.

3.  After completion of the foregoing, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


